--------------------------------------------------------------------------------

EXHIBIT 10.1

MARCH 1, 2012

Translated from Mexican

Ramiro Romero Aguirre.
Guadalajara, Jalisco, Mexico

Attention: Mr. Ramiro Romero Aguirre

Re: Letter of Intent – Acquisition of Old dumps within “LIZ” mining claim

This letter of intent (“Letter of Intent”) sets out the general terms and
conditions of the proposed joint venture and benefits of old dumps exploitation
between Ramiro Romero Aguirre (“the associated”) of an option to acquire,
process and marketing up to a 100% interest to “Sonora Resources Corp.” through
its fully owned Mexican subsidiary Finder Plata SA de CV in and to certain
volume of old dumps with content of silver and gold which are located in surface
of a mining claim Named Liz title 216028, claim held by the Owner located in
Ayutla municipality of Jalisco State, México described as (“Old dumps”).

The purpose of this letter is to set out sufficient details of the proposed
transaction terms (the “Proposed Transaction”) in order that a comprehensive
formal participation agreement (the “Agreement”) may be prepared and executed by
Finder Plata S.A. de C.V. (“Finder”) and the associated. We acknowledge that
this Letter of Intent does not result in the formation of a legally binding
agreement between the Parties, other than in respect of section 4 below entitled
“Confidentiality”, which set out legally binding obligations of Finder and the
associated enforceable in accordance with their terms.

1.            Transaction Terms

1.1          The associated grants Finder through a joint venture Agreement to
acquire, process in site, and market the mineral products obtained from 100% of
the dumps, which are estimated at 50,000 ton (fifty thousand) and are located on
Liz mining claim and on surface of land owned by the associated which are free
and clear of all liens charges and claims of others, such agreement shall be
exercised or finished on or before December 15, 2013 (“Agreement deadline”). The
agreement deadline could be later depending on the volume end of the economic
dumps and processing capacity.

1.2          Finder may exercise the agreement by, paying the following:

  i.

$ 5,000 on signing of this Letter of Intent included sixteen percent (16%) IVA
Mexican tax (if applicable).


--------------------------------------------------------------------------------


  ii.

$ 5,000 upon signing the Option agreement ninety (90) days after the signing of
this Letter of Intent included sixteen percent (16%) IVA Mexican tax (if
applicable).

        iii.

After signing the final agreement Finder undertakes to perform an estimated
investment, $400,000 US (four hundred thousand) in capital expenditures to build
the infrastructure, equipment, working capital, management and commissioning
expenses to process the Old dumps in site and marketing silver and gold content.
All the capital expenditures, working capital, pre-operating, commissioning and
during the process in commercial production of the Old dumps would be controlled
by Finder, well as the marketing of the silver and gold content.

1.3          During the term of the Agreement, The associated will maintain the
Liz mining claim and land property in good standing by doing and filing all
assessment work, making all payments and by performing all other acts which may
be necessary in order to keep the old dumps in good standing and free and clear
of all liens and other charges. All costs associated with maintaining Liz mining
claim and land property where are located the old dumps will be paid by the
associated.

1.4          The associated or his representatives will be part of the team at
the pre-operating stage and in production stage with the function of ensuring
that work will not have problems of access to the property and the development
of all activities concerning the extraction an processing of the old dumps, as
well as the verification of the contents of gold and silver to be produced and
marketed.

1.5          Finder will pay to the associated after deducting cost of sales of
the Net smelter return (“NSR”) of each batch of concentrate, precipitates or
Dore sold and received the final liquidation a 40% over the earnings before
interest, taxes, depreciation and amortization (“EBITDA”) that result of using
generally accepted accounting practices monthly. 70% of the 40% in advance were
paid to the associated of the amount resulting on monthly EBITDA; the other 30%
after the pay back of the pre-operating capital expenditures shall be paid by
redemptions during the depletion of the old dumps. Subsequent payments to the
pay back Finder will be pay to the associated 100% of the 40% monthly EBITDA.

1.6          The Parties agree that that the associated will expedite to Finder
the bills that protect the payment received from Finder, through a document
which contents all the established requirements by the applicable and legal
dispositions in financial matter; in this case will be added to the payment
amount the corresponding Added Value Tax (IVA), which will be transfer at the
moment of the payment.

1.7          The Parties also agree that in case that the associated cannot
expedite the appropriate bill due his or her financial regime, according to the
previous paragraph, Finder should make the correspondent withholding for the
accomplishment effects to the legal dispositions in the fiscal matter in Estados
Unidos Mexicanos.

--------------------------------------------------------------------------------

2.            Conditions

2.1          The completion of the Proposed Transaction will be conditional upon
the following:

  (a)

the signing of a definitive Agreement by the parties; and

        (b)

Completion of satisfactory due diligence on the Liz Claim and surface right,
measuring and assaying the old dumps with the purpose of determine the real
volume of old dumps interest and feasibility.

3.            Closing/Termination

3.1          The parties will use their reasonable best efforts to enter into
the agreement within ninety (90) days of the date of this Letter of Intent, or
as soon as reasonably practicable thereafter. At closing the parties will
deliver such documentation as may be reasonably requested by the other parties’
counsel as contemplated in the Agreement.

3.2          If the parties have not entered into the Option Agreement by June
1, 2012, this Letter of Intent may be extended at will of the parties.

4.            Confidentiality

4.1          The terms of this Letter of Intent and, all information obtained in
connection with the performance of this Letter of Intent, and the due diligence
to be conducted by the parties (the “Confidential Information”), will be the
exclusive property of the party providing such information (the “Disclosing
Party”) and will not be disclosed by the receiving party (the “Recipient”) to
any third party or the public without the prior written consent of the
Disclosing Party. Subject to applicable law and the policies of any applicable
stock exchange, the parties will agree with each other on the form, content and
timing of any public announcement regarding the Proposed Transaction and Finder
may make through Sonora Resources Corp any public disclosure of the existence of
this Letter of Intent or the Proposed Transaction.

5.            Miscellaneous

5.1          Each of the parties will be responsible for the expenses of their
respective professional advisors.

5.2          Time shall be of the essence in the performance of the Agreement.
If these general terms and conditions are acceptable to Ramiro Romero Aguirre
(“The associate”) please arrange to sign for the execution of this letter of
intent. Upon receipt the LOI we will instruct our legal counsel to prepare a
final document of the Agreement and related documents for review by the
associate and its counsel.

--------------------------------------------------------------------------------

 

 

Yours truly,

SONORA RESOURCES CORP. /Finder Plata S.A. de C.V.

/s/ Juan Miguel Rios Gutiérrez
Juan Miguel Ríos Gutiérrez.
President & CEO/Sole administrator

The general terms and conditions of the Proposed Transaction are acceptable.

Dated: March 1, 2012.

The Associated

/s/ Ramiro Romero Aguirre
Ramiro Romero Aguirre

--------------------------------------------------------------------------------